Citation Nr: 9927450	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Correa-Grau


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam from September 4, 1968, to August 26, 1969.  His 
commendations include the Vietnam Campaign Medal and the 
Vietnam Service Medal.  His military occupational specialty 
(MOS) was a light weapons infantryman.  His unit was with HHC 
and Company A, 2nd Battalion, 35th Infantry, 4th Infantry 
Division.  

2.  The evidence of record includes statements by the veteran 
averring stressors occurring during combat service, 
specifically witnessing the deaths of comrades in September 
1968, two of whom are identified as Rodriguez and Oyola; 
having his barracks hit by a mortar in February 1969 at 
Pleiku; being forced to burn rice fields, and witnessing the 
suffering and deaths of civilians.

3.  The evidence of record includes a recent diagnosis of 
PTSD by a private physician relating the diagnosis to his 
averred stressors of witnessing the deaths of comrades and 
the suffering of civilians.





CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an in service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  

The veteran has asserted stressors due to service in Vietnam, 
specifically, he has reported witnessing the deaths of 
comrades in September 1968, two of whom he identified as 
Rodriguez and Oyola; having his barracks hit by a mortar in 
February 1969 at Pleiku; and witnessing the suffering and 
deaths of civilians.  For well-groundedness purposes these 
stressors are presumed credible.

In a September 1993 psychiatric evaluation report, and again 
in sworn testimony at a September 1996 hearing, a private 
physician, Dr. Correa-Grau, diagnosed the veteran with PTSD, 
and identified his stressors as seeing comrades and civilians 
die.  Although there are VA examination reports of record 
countering Dr. Correa-Grau's opinion, presuming this evidence 
to be credible as required for well-groundedness purposes, 
the Board finds that the veteran has submitted a well-
grounded claim of entitlement to service connection for PTSD, 
and the VA, therefore, has a duty to assist the veteran in 
the development of his claim.   
ORDER

A well-grounded claim of entitlement to service-connection 
for PTSD is present, and the claim is remanded.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board notes that in June 1997 a board 
of three VA psychiatrists examined the veteran and rendered 
an opinion as to his current psychiatric diagnosis.  However, 
the examination report is unsigned, and while extremely 
thorough in the evaluation of the veteran, it does not 
adequately address Dr. Correa-Grau's September 1993 
evaluation and his September 1996 testimony regarding his 
reasons for believing that the veteran has PTSD as opposed to 
simply an anxiety disorder or depression.  Accordingly, the 
examination report and claims file should be returned to the 
board of three examiners, and they should sign the report and 
specifically address Dr. Correa-Grau's findings.  

Additionally, the Board notes that in their examination 
report the VA examiners refer to a treatment report of 
January 1994 by a "Dra. Vicente" head of the "PCT program" 
and mention treatment by the veteran at the mental health 
clinic at the VA medical facility in San Juan, Puerto, Rico.  
After reviewing the record, the Board cannot find copies of 
these treatment records in the claims file.  Because they are 
potentially probative of the veteran's claim, the RO should 
obtain these records and incorporate them into the claims 
file.

Moreover, the Board notes that the RO has not made any 
attempt to verify the veteran's identified stressors.  While 
the Board acknowledges that the United States Armed Services 
Center for Research of Unit Records (USASCRUR) cannot verify 
events involving civilians, they can confirm whether or not 
the veteran's unit was engaged in contact with the enemy in 
September 1968 at Cam Ran Bay, and whether the unit suffered 
casualties, specifically the deaths of soldiers named 
Rodriguez and Oyola; and they can verify whether or not his 
unit received mortar attacks in February 1969 at Pleiku.  
Accordingly, the RO should submit the veteran's service 
personnel records and identified stressors to USASCRUR for 
verification.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims (Court).  For that reason, to 
ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should also attempt to secure 
copies of all VA mental health clinic 
treatment records pertaining to the 
veteran from the VA medical facility in 
San Juan, Puerto Rico, from January 1993, 
to specifically include the January 1994 
evaluation of the veteran by "Dra. 
Vicente" the head of the "PCT 
program."

3.  After the above development has been 
completed to the extent possible, the RO 
should forward the claims file to the 
examiners who evaluated the veteran in 
June 1997.  At least two of the three 
examiners should review the claims file, 
specifically the September 1993 
evaluation report of Dr. Correa-Grau and 
his September 1996 hearing testimony, and 
address Dr. Correa-Grau's identified 
reasons and opinions regarding his 
conclusion that the veteran suffers from 
PTSD as opposed to a generalized anxiety 
disorder as diagnosed by the VA 
examiners.  Re-examination of the veteran 
is not necessary unless requested by the 
VA examiners.

4.  The RO should send the USASCRUR 
copies of all of the veteran's service 
personnel records with his unit 
designation while in Vietnam, HHC and 
Company A, 2nd Battalion, 35th Infantry, 
4th Infantry Division, highlighted.  
Along with the veteran's unit, the RO 
should provide the USASCRUR with his 
military identification number, name, 
social security number, dates of overseas 
service (September 4, 1968 to August 26, 
1969), and the specifics of his 
stressors.  The RO should request that 
the USASCRUR make an effort to 
corroborate the veteran's stressors to 
the best of their ability.  Specifically, 
the RO should request that they provide 
information as to the activities of the 
veteran's unit during the period from 
September 4, 1968 to August 26, 1969, 
including any reports of casualties, 
specifically the deaths of soldiers with 
the last name of Rodriguez or Oyola at 
Cam Ran Bay, firefights, and mortar 
attacks, specifically a mortar attack 
striking barracks in February 1969 near 
Pleiku.  Any requested data should be 
provided to the USASCRUR along with the 
specific requests for corroboration.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







